Opinion issued February 9, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01092-CR
———————————
In re ALBERT beasley, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

MEMORANDUM OPINION
          Relator,
Albert Beasley, petitioned for writ of mandamus asking that we compel the trial
court to accept post-judgment bills of exceptions.[1]


 
          We deny the petition for writ of
mandamus.[2]Any pending motions are
dismissed as moot.
PER CURIAM
 
Panel consists of Justices Keyes, Bland, and Sharp.
Do not publish. 
Tex. R. App. P. 47.2(b).




[1]           The underlying case is Albert Beasely v. State of Texas, No.
10CR2663 (56th Dist. Ct., Galveston Cnty., Tex.), the Honorable Lonnie Cox,
presiding.
 


[2]           Relator has failed to comply with Texas
Rule of Appellate Procedure 52.3.In addition, relator is represented by counsel,
both at trial and on appeal.See Patrick
v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995) (holding that
appellant has no right to hybrid representation).